ORDER
PER CURIAM.
Defendant, Larry Powell, appeals the judgment entered on the verdict of the jury finding defendant guilty of assault in the second degree, pursuant to section 565.060 RSMo 1994 for which he was sentenced to a term of seven years imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 80.25(b). A memorandum solely for the use of the parties has been provided explaining the reasons for our decision.